SHEPLEX, Circuit Judge.
This is an application for a patent for an alleged improvement in suspender-straps. The application was filed in the patent office, September 13, 1SG9, with two claims, which were rejected. On December 10th they were withdrawn, and two others presented in lieu of them. These were rejected and withdrawn, and on February 23, 1S70, the present claims were presented. These claims were rejected by the examiner, February 28th; and, on appeal, by the board of examiners, April 27th; and by the commissioner, on appeal from the board, September 17, 1870; and by the supreme court of the District of Columbia, on : "nuil from the commissioner, May 3, 1S71.
The bill in equity in this case is filed under the provisions of section 02 of the act of July S, 1S70, and is virtually an appeal from the decree of the supreme court of the District of Columbia rejecting the application for the patent.
I | i ¡ j I
The applicant claims, in' the second and most material and important claim to be considered in his application, “the metallic button-hole and link combined, above described, consisting of a single piece of metal, shaped as shown, so that the button used may be of a diameter greater than the width of the device.”
The first-claim, which is for a combination of the combined button-hole and link, with a piece of webbing with a button-hole at its free end and a slide, must stand or fall with the second claim. The question presented is: Whether the references cited in the record anticipate the complainant’s alleged invention of the metallic button-hole and link combined, as described and claimed in the second claim.
The English patent of B.. A. Brooman, granted in 1861, and cited in the references on the record, is for a combined link and button-hole. It has, first, a link for the purpose of attachment to the web; second, an enlarged body of the device to admit the insertion of the button; third, a loop at the bottom for retaining the button. This loop at the bottom also performs the function of admitting the button to pass more easily through the enlarged opening made to receive the button, by receiving the shank of the button as the button is being passed through the opening.
The device of Greely has, first, a link for attachment to the web; second, an enlarged body of the device for the insertion of the button; third, the loop at the bottom for retaining the button. Each one of these stands in the same relation to the others, and performs the same function in Greely’s as in Brooman’s device. The same elements enter in the same relations into the same combination, and they operate in the same way, separately and as a combined device. In Greely’s device the opening to receive the button has its greatest diameter in a direction at right angles with the link, while in Brooman’s the longest diameter is in a direction parallel W’th the link, so as to admit the button-hole in a direction at right angles with the direction in which it is admitted in Brooman’s. To accommodate this change of direction, loops are also made on each side of the opening, as well as on the bottom, to receive the shank of the button as it is being passed through the metallic loop. This adds much to the convenience of the device, and works better in use and receives a button sideways. It is contended that, it is impossible to use a button with Brooman’s device whose diameter is greater than the width of the device, and no change in the relative proportion of the parts will make it possible, Width is used by the claimant to express the shorter diameter of the device as a whole, and not the shorter diameter of the operative part. It is easy to see that Brooman’s de*1072vice may be elongated, so as to receive sideways a button of greater diameter than the width of Brooman’s device. Neither of them will admit a button of greater diameter than the length of the opening. In its relation to the b 'non. ihe parts of the device intended to receive the button are to be considered, and in each of them the opening made to admit the button is longer than the diameter of the button in the line of the plane through which the button enters, and less than the diameter of the button measuring at right angles with that line. The difference bétween the two devices are merely structural changes. Such structural changes of form and proportions, although they improve the operation, without changing the mode of operation, and produce a much better result, although one of the same hind, are only different and better forms of embodying the same idea, and illustrate the difference between mechanical skill and inventive genius.
As compared with Brooman’s invention, the complainant’s device, as a combined device, is not a novel one, but possesses the same elements, operating in the same way, to produce the same result, and is not patentable. Bill dismissed.